Name: 94/908/EC, ECSC, Euratom: Decision of the Council and the Commission of 19 December 1994 on the conclusion of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part
 Type: Decision
 Subject Matter: cooperation policy;  European construction;  international trade;  Europe
 Date Published: 1994-12-31

 Avis juridique important|31994D090894/908/EC, ECSC, Euratom: Decision of the Council and the Commission of 19 December 1994 on the conclusion of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part Official Journal L 358 , 31/12/1994 P. 0001 - 0001 Finnish special edition: Chapter 11 Volume 39 P. 0003 Swedish special edition: Chapter 11 Volume 39 P. 0003 DECISION OF THE COUNCIL AND THE COMMISSIONof 19 December 1994on the conclusion of the Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part(94/908/ECSC, EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community and in particular Article 95 thereof, Having regard to the Treaty establishing the European Community, and in particular Article 238, in conjunction with Article 228 (2) second sentence of (3) second subparagraph thereof. Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the assent of the European Parliament (1), Having regard to the approval of the Council granted pursuant to Article 101 of the Treaty establishing the European Atomic Energy Community, Whereas it is necessary to conclude the European Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, signed in Brussels on 8 March 1993 in order to achieve the objectives of the Community set out in particular in Articles 2 and 3 of the Treaty establishing the European Coal and Steel Community; whereas the Treaty has not made provision for all the cases covered by this Decision, HAVE DECIDED AS FOLLOWS: Article 1The Europe Agreement between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part, together with the Protocols, the exchanges of letters and the declarations relating thereto, is hereby approved on behalf of the European Community, the European Coal and Steel Community and the European Atomic Energy Community. The texts referred to in the first paragraph are attached to this Decision. Article 21. The position to be adopted by the Community in the Association Council shall be determined in accordance with the relevant provisions of the Treaties establishing the European Communities by the Council, on a proposal from the Commission, or, where appropriate, by the Commission. 2. In accordance with Article 106 of the Agreement referred to in Article 1 the President of the Council shall preside over the Association Council and shall present the Community's position. A representative of the Commission shall preside over the Association Committee, in accordance with its rules of procedure, and shall present the Community's position. Article 3The President of the Council shall give the notification provided for in Article 124 of the Agreement referred to in Article 1 on behalf of the European Community. The President of the Commission shall give such notification on behalf of the European Coal and Steel Community and the European Atomic Energy Community. Done at Brussels, 19 December 1994. For the CouncilThe PresidentK. KINKELFor the CommissionThe PresidentJ. DELORS (1) OJ No C 315, 22. 11. 1993, p.103.